493 F.2d 1354
Edward J. JONES, Plaintiff-Appellant,v.SUPREME SUGAR REFINERY, DIVISION OF J. ARON & CO., INC., etal., Defendants-Appellees.
No. 74-1229.
United States Court of Appeals, Fifth Circuit.
May 20, 1974.

Appeal from the United Stated District Court for the Eastern District of Louisiana; R. Blake West, Judge.
Ronald P. Nabonne, Nils R. Douglas, New Orleans, La., for plaintiff-appellant.
Michael S. Fawer, Wm. C. Tidwell, III, Benjamin E. Smith, New Orleans, La., for defendants-appellees.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
Upon consideration of the appellant's unopposed motion for summary reversal of the district court's order granting the motion of the appellee for summary judgment, it is our conclusion that the motion is meritorious.  Accordingly, the order of the district court granting summary judgment is vacated and this case is remanded to the district court for further proceedings consistent with Alexander v. Garner-Denver Company, 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974).


2
Vacated and remanded.